Citation Nr: 1640901	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-28 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a balance impairment disability.

4.  Entitlement to service connection for the residuals of a chest trauma.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to March 1990 and from January 2007 and June 2007, with additional periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and October 2009, and decisions of the Phoenix, Arizona, Regional Office (RO).  

Although original service connection claims for bilateral hearing loss, a balance impairment disability, and the residuals of a chest trauma disability were denied in a March 2007 rating decision, in February 2013 and September 2016, the RO obtained relevant service department records that existed at the time of the original denial of the respective claims but had not been associated with the claims folder.  See 38 C.F.R. § 3.156(c) (2015).  Specifically, a December 2003 Line of Duty determination related to a chest injury, June 2005 service audiological examination findings, and respective October 1989 and August 2004 service treatment records documenting treatment for balance impairment symptoms were contained in the newly obtained service treatment records.  These records are relevant to the respective service connection claims for bilateral hearing loss, a balance impairment disability, and the residuals of a chest trauma disability and no wrongdoing on the Veteran's behalf precluded the RO from obtaining these records.  In sum, the Board must consider the respective claims listed above on a de novo basis and as having arisen from the May 2006 claim originally denying the claims.  

Thus, the April 2009, October 2009, January 2010 and March 2016 RO decisions purporting to address service connection claims for bilateral hearing loss, a balance impairment disability, and the residuals of a chest trauma disability on a new and material basis are of no consequence and, as to these claims, the March 2007 rating decision is the proper decision on appeal.  

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge and a transcript of the proceeding is of record.

The Veteran expressed disagreement with the March 2016 rating decision denying service connection for a cervical spine disability, at his June 2016 Board hearing; however, he was provided a standardized Notice of Disagreement (VA Form 21-0958) and this form is required to properly express disagreement with determinations dated on or after March 24, 2015.  See 73 Fed. Reg. 47045-01 (Jul 16, 2008).  The Veteran must submit a proper Notice of Disagreement in a timely manner to initiate an appeal with respect to the issue of service connection for a cervical spine disability.  See 38 C.F.R. § 20.302 (2015).  

The issue of to service connection for right hand and left hand disabilities, was raised by the Veteran in a January 29, 2016 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claim, and the claims are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran provides a competent account of hearing impairment, tinnitus, residual chest trauma, and balance impairment symptomatology, including onset.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Service and post-
service treatment records also tend to suggest the Veteran may have respectively diagnosed disabilities associated with the claimed disabilities, and indicate he may have sustained corresponding in-service events that may be related to the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran apparently failed to report for schedule VA examinations in November 2012, the Board finds that he should be provided another opportunity to report for appropriate examinations on remand.  

The record suggests the Veteran receives regular VA treatment related to the claimed disabilities but records dated March 1990 to January 2006 and since December 2011 have not been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ascertain the Army Reserve Unit(s) he was attached to after separation, including from January 2007 to June 2007.  Then, contact the appropriate repository and request the Veteran's complete reserve service treatment records and the dates and nature of his reserve periods of service (i.e., active duty training (ACDUTRA), inactive duty training (INACDUTRA)).  The dates and nature of the Veteran's service is to be associated with the claims folder in a clear and understandable document or memorandum. In the event no response is provided by the Veteran, make the aforementioned request upon the United States Army Reserve Control Group (Annual Training), in St. Louis, Missouri.  Any negative response should be in response, including the unavailability of service treatment records from January 2007 to June 2007, and associated with the claims folder.

2.  Obtain all outstanding VA hearing impairment, tinnitus, balance impairment, and residual chest trauma treatment and/or hospitalization records, dated March 1990 to January 2006 and since December 2011, including those performed for occupational purposes.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA audiological examination with an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner must respond to the following:

The examiner is to diagnose all hearing impairment and tinnitus pathology present, if any.  Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is related to or the result of the Veteran's active military service, or any period of reserve service (i.e, periods of ACDUTRA and INACDUTRA);

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

4.  After the aforementioned development has been completed, schedule the Veteran for a VA examination in connection with his balance impairment disability with an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner must respond to the following:

The examiner is to diagnose all balance and syncope pathology present, if any is present.  Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is related to or the result of the Veteran's active military service, or any period of reserve service (i.e, periods of ACDUTRA and INACDUTRA), including documented treatment for inhalation of diesel or similar fumes;

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

5.  After the aforementioned development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional in connection with the residual chest trauma claim.  The entire claims file must be reviewed by the examiner.  

The examiner must respond to the following:

The examiner is to diagnose all residual chest trauma pathology present, if any.  Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is related to or the result of the Veteran's active military service, or any period of reserve service (i.e, periods of ACDUTRA and INACDUTRA), including a documented diagnosis of chest condition;

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's bilateral hearing loss, tinnitus, balance impairment, and residual chest trauma claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


